Case 3-20-10423-cjf       Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10            Desc Main
                                   Document      Page 1 of 14



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF WISCONSIN

IN RE:                                         )        CHAPTER 11
                                               )
Michael S. Eisenga,                            )        CASE NO. 20-10423-cjf
                                               )
                         DEBTOR.               )


                         TO DISMISS CASE OR APPOINT A TRUSTEE

         Patrick S. Layng, the United States Trustee for the Western District of Wisconsin (the

                                               Jennifer K. Niemeier, moves pursuant to 11 U.S.C.

§ 1112(b), for an order dismissing the captioned Chapter 11 case for cause. In support of the

Motion, the U.S. Trustee states as follows:

JURISDICTION

         1.     This is a core proceeding concerning the administration of the estate pursuant to

28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine.

         2.     Venue of this case in this District is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

         3.     The U.S. Trustee has standing to file the Motion under 11 U.S.C. § 307 and 28

U.S.C. § 586(a)(3).

FACTUAL SUMMARY

         4.     Michael S. Eisenga    Debtor       commenced this case on February 11, 2020, by

filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the Eastern

District of Wisconsin.

         5.     On February 13, 2020, the case was transferred to the Western District of

Wisconsin



                                                    2
Case 3-20-10423-cjf       Doc 53     Filed 04/23/20 Entered 04/23/20 11:17:10             Desc Main
                                    Document      Page 2 of 14



        6.      The Debtor filed schedules and statements on March 11, 2020, and he filed

amended schedules and Statement of Financial Affairs (SOFA) on March 26, 2020, and again on

April 16, 2020.

        7.      On Schedule A/B, question 44, the Debtor lists an interest in First American

                                       to which he assigns a value of $0.

        8.      The Debtor is the sole member of First American, an operating company that

operates assisted living complexes and owns real estate ventures. First American is the sole



        9.      CCC also commenced a Chapter 11 bankruptcy case on February 11, 2020, in the

Eastern District of Wisconsin and was assigned case number 20-10422.

transferred to the Western District of Wisconsin on February 13, 2020.

        10.             petition designates CCC as a single asset real estate case as defined in

11 U.S.C. § 101(51B).

        11.     On February 13, 2020, the Debtor filed a motion for joint administration with the

CCC case, stating that CCC is an affiliate that ties back to Mr. Eisenga. Motion for Joint

Administration, Dkt. No. 10, ¶ 12. The motion further states that the activities of the Debtor and

CCC are intertwined; the success of both chapter 11 cases depends on each other; and the debts

are related to the intertwined business entities. Id. at ¶ 15.

        CCC and Alliant Debt

        12.     CCC lists one asset on its Schedule A/B: a parcel of commercial real estate valued

at $4 million that holds a vacant grocery store         CCC            .

        13.     CCC lists only two debts on its schedules: a secured debt to Alliant Credit Union




                                                   3
Case 3-20-10423-cjf      Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10             Desc Main
                                  Document      Page 3 of 14



       14.                                    motion to dismiss and attached numerous exhibits

to which this motion refers.1

       15.     Alliant loaned CCC nearly $7 million after CCC and the Debtor produced

documentation that the CCC Property was subject to a twenty year lease agreement with Festival



SUPERVALU Holdings, Inc. ( SUPERVALU Guaranty ).2

       16.     The Debtor also lists a $6,975,000 debt to Alliant on his amended Schedule E/F



       17.     After CCC was unable to secure a stable tenant for the CCC Property, CCC and

the Debtor defaulted on the Alliant loan. Alliant initiated foreclosure proceedings and a receiver

took control of the CCC Property.3 The CCC P                                                     but

both CCC and the Debtor filed for bankruptcy relief just hours before confirmation of the



       18.     In July 2019 a receiver was appointed to manage the CCC Property and pay all of

its expenses. To date, all expenses paid by the receiver have been funded solely by protective

advances made by Alliant.

       19.     The Debtor provided the United States Trustee with a November 2019 appraisal

of the CCC Property indicating its value is $4.1 million while vacant, or $6.33 million if

occupied by a tenant. A true and correct copy of the appraisal is attached as Exhibit 1. Based on




1
                                                                         Bankruptcy Court case
number 20-10422, docket number 27.
2
                                  ¶¶ 7, 9 (Dkt. No. 27, Case No. 20-10422).
3
  The foreclosure action was filed in Columbia County, Wisconsin, case number 19-CV-148, on
May 30, 2019.
                                                 4
Case 3-20-10423-cjf       Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10            Desc Main
                                   Document      Page 4 of 14



this appraisal, the CCC Property would still be under secured by $645,000 even if a tenant is

secured, and the Debtor would bear responsibility for a deficiency due to his personal guaranty.

         20.   On April 17, 2020, the Debtor filed a response to Alliant s Motion to Dismiss and

included a draft of a recent appraisal, dated March 20, 2020, that values the CCC Property at

$4.7 million while vacant, or $6.9 million while occupied by a tenant. 4

         21.   On March 12, 2020, the Debtor appeared with counsel at the first § 341 meetings

in both this case and the CCC case. In the CCC case, the Debtor indicated that his reorganization

plan is to secure a tenant for the CCC Property to realize its full value.

         22.   Alliant            attended the § 341 meeting and questioned the Debtor regarding

the Alliant loan. Alliant alleged that the Debtor forged both the Festival Lease and

SUPERVALU Guaranty. Alliant also produced an Affidavit of Forgery, signed by a

                                                                                           forged on

the SUPERVALU lease.5

         23.   When confronted with the Festival Lease and SUPERVALU Guaranty, the

Debtor invoked his Fifth Amendment rights under the United States Constitution and refused to

answer all subsequent related questions.6

         24.   On March 19, 2020, Alliant filed a motion to dismiss the CCC bankruptcy case,

alleging bad faith and a substantial and continuing loss to the bankruptcy estate and no

reasonable likelihood of rehabilitation. Alliant alleged that the value of the CCC Property is $2.2

millio                                         Property has been vacant since at least May 2019

with all of its expenses paid by Alliant. Id. at ¶¶ 23-25.


4
  See CCC s Response to Alliant s Motion to Dismiss (Dkt. No. 43, Case No. 20-10422), Exhibit
A.
5
                                 Exhibit O (Affidavit of Barbara Hanson Parks).
6
                                 Exhibit P (transcript of the § 341 meeting).
                                                  5
Case 3-20-10423-cjf         Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10           Desc Main
                                     Document      Page 5 of 14



        25.     To date, the receiver still holds control of the CCC Property and the Debtor/CCC

have made no attempts to regain control of it.

        Domestic Support Obligation

        26.     The Debtor lists a domestic support obligation for child support arrears on

Schedule E/F in the amount of $200,000 owed to Claire Hawthorne. 7

        27.                                                 me as $7,255, all of which is generated

from his various business interests.

        28.                                             child support obligation as $15,000 and his

monthly disposable income as negative <$13,485>.

        29.     Neither the original nor the amended SOFA question 6 list any payments to any

one creditor exceeding $6,825 in the ninety days before the case was filed.

        30.     The Debtor and his counsel attended a continued § 341 meeting on March 27,

2020. When asked how he intended to reorganize given his monthly deficit of -$13,485, the



        31.     The motion for joint administration indicates that

CCC P                                                           CCC P

                                     Motion for Joint Administration, Dkt. No. 11, ¶ 8. The Debtor

further states that

                      Id.

        32.     In the

child support obligation reduced. The Debtor represented to the state court that he has does not

have sufficient income to make his monthly child support payments and has been           ng out


7
 The child support arrears are the result of lengthy litigation in Columbia County case number 10-
FA-160.
                                                   6
Case 3-20-10423-cjf       Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10               Desc Main
                                   Document      Page 6 of 14



                                                                             Declaration of Nathaniel

Cade, Jr., Dkt. No. 20, Ex. 1 (Decision of State Court Judge Todd Hepler) at 3.

       33.     On                                                                             pport



                                                       indicated

                                                             Cade Declaration, Ex. 1 at 5.

       34.     The state court found the Debtor in contempt for failure to pay child support, but

the Debtor commenced this bankruptcy case before the court could order purge conditions to

resolve the support arrears. Cade Declaration, Ex. 1 at 6.

       35.     Since filing this case, the Debtor has failed to pay his $15,000 monthly child

support obligation. Instead, the Debtor paid $1,500 on March 9, 2020, and $1,250 on April 13,

2020; amounting to ten percent or less of his support obligation.


                                           ARGUMENT

                                Cause Exists To Dismiss This Case

       36.     In relevant part, Section 1112(b) of the Bankruptcy Code provides that on the

request of a party in interest, and after notice and a hearing, the court shall convert the case to

Chapter 7 or dismiss the case, whichever is in the best interests of creditors of the estate, so long

as the movant establishes cause. See 11 U.S.C. § 1112(b)(1).

       37.     Section 1112(b)(4) sets forth a list of sixteen grounds tha

conversion or dismissal. See 11 U.S.C. § 1112(b)(4)(A)-(P). This list is not exhaustive, and a

case may be dismissed or converted for causes other than those specifically identified in section

1112(b)(4). See In re Tekena USA, LLC, 419 B.R. 341, 346 (Bankr. N.D. Ill. 2009); In Matter of

Strug-Division, LLC, 375 B.R. 445, 448 (Bankr. N.D. Ill. 2007).


                                                   7
Case 3-20-10423-cjf         Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10              Desc Main
                                     Document      Page 7 of 14




             a. Cause Exists to Dismiss Because the                                  from a

                Continuing Loss and Does Not Have a Viable Prospect For Rehabilitation.

       38.

                                     , or diminution of, the estate and the absence of a reasonable

                                                                In re LG Motors, Inc., 422 B.R. 110,

116 (Bankr. N.D. Ill. 2009).

       39.      There are two elements to consider under Section 1112(b)(4)(A): (i

or                                                         ii

                       See 11 U.S.C. § 1112(b)(4)(A). Both elements are present here.

                 (i)      Substantial or Continuing Loss to or Diminution of Estate

       40.      Courts have held that a

expenses as they come due can satisfy the continuing loss or diminution of the estate standard for

purposes of § 1112(b)        Nester v. Gateway Access Sols., Inc. (In re Gateway Access Sols., Inc.),

374 B.R. 556, 564 (Bankr. M.D. Pa. 2007); see also In re Schriock Constr., 167 B.R. 569, 575



continuing losses or maintained a negative cash flow position after the entry of the order for



                                                    Collier on Bankruptcy ¶ 1112.04[6][a] (Alan N.

Resnick & Henry J. Sommer eds., 16th ed.)

       41.      In the present case, a continuing loss and diminution of the estate exists because

the administrative expenses and domestic support obligation continues to accrue while the

Debtor has no                                           The Debtor reports negative monthly income



                                                    8
Case 3-20-10423-cjf          Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10            Desc Main
                                      Document      Page 8 of 14



of <$13,485> and has accrued additional child support arrears since the bankruptcy was filed.

These facts are sufficient to justify a finding of continuing loss to the estate or a diminution of

the estate.

                       ii.      Absence of Reasonable Likelihood of Rehabilitation

        42.

for a successful reorganization.                                  , 921 F.2d 569, 577 (5th Cir.

1991). Courts have also found that a debtor lacks a reasonable likelihood of rehabilitation where

its only source of income is speculative. See In re Original IFPC Shareholders, Inc., 317 B.R.

738, 743 44 (Bankr. N.D. Ill. 2004).

        43.    The Court should dismiss this case because the Debtor has no realistic prospects

for reorganization. Reorganization requires that all post-petition domestic support obligations be

paid in full in order for the plan to be confirmed. 11 U.S.C. § 1129(a)(14). Reorganization also

requires that all pre-petition domestic support arrearages be paid over the term of the plan.

11 U.S.C. § 1129(a)(9)(B). Therefore, any viable plan for reorganization must provide for the

payment t                          child support obligation of $15,000, and the Debtor must be

current on post-petition support payments at confirmation.

        44.                                             was heavily litigated, and the state circuit

court recently upheld the $15,000 monthly support obligation. Cade Declaration, Ex. 1 at 5. The

                                                                     feasible plan for

reorganization.

        45.    The Debtor is already behind on his post-petition child support by at least

$27,250, even with only two support payments having become due and owing since he filed his

bankruptcy. At this rate, it is unlikely the Debtor can become current on his child support



                                                   9
Case 3-20-10423-cjf       Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10              Desc Main
                                   Document      Page 9 of 14



obligations                                                          $200,000 in child support

arrears must be paid over the term of a plan. If the Debtor cannot pay his ongoing monthly

support obligation, he is certainly unable to pay towards additional arrearages.

       46.

secure a tenant for the CCC Property                                        in order to increase its

value to $6.3 million. Motion for Joint Administration, Dkt. No. 11, ¶ 8. The plan to secure a

tenant is entirely speculative, as the Debtor has not identified any potential tenants and has

struggled to find and maintain a tenant since the CCC P                       .

       47.     Even if the Debtor is able to secure a tenant for the CCC Property and increase its

value so that it is no longer under secured, the Debtor lacks the income to successfully complete

a plan of reorganization. The Debtor asserts the cash flow from his other businesses will be

                                        Id. However, the Debtor already receives cash flow from

his other businesses, and this cash flow is insufficient to pay his monthly obligations, let alone

additional plan payments. The possibility of the Debtor fully paying creditors from his cash flow

is further contradicted by his representations to the state court that he is paying his child support

in part by taking out loans. Cade Declaration

his cash flow is simply inadequate to accomplish reorganization.

       48.     When asked at the 341 meeting how the Debtor intended to reorganize in light of

his domestic support obligation, and subsequent negative monthly disposable income, the Debtor

and his counsel were unable to provide any concrete suggestions. While the Debtor owns various

parcels of real estate that could be sold in an attempt to reorganize, he is also reliant on that same

real estate to generate his income. A sale of real estate would

income and would further frustrate the possibility of reorganization.



                                                  10
Case 3-20-10423-cjf      Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10               Desc Main
                                  Document     Page 10 of 14



        49.    The Debtor              to pay his monthly child support obligation and arrearages

make reorganization impossible. The estate has no reasonable likelihood of rehabilitation, and

thus satisfies the second prong of 11 U.S.C. § 1112(b)(4)(A).

               b. Th              Failure to Pay a Post-petition Domestic Support Obligation

               Constitutes Cause for Dismissal Under 11 U.S.C. § 1112(b)(4)(P):

        50.    Dismissal for cause is warranted where the debtor has failed to pay any domestic

support obligation that first becomes payable after the date of the filing of the petition. 11 U.S.C.

§ 1112(b)(4)(P). See, e.g., In re Rivera Guzman, 2018 Bankr. LEXIS 1776 (D. Ct. P.R.).

        51.

by 11 U.S.C. § 101(14A).

        52.    The Debtor has had two child support payments become due and owing since

filing the bankruptcy petition. He has failed to make either payment. While the Debtor did make

fractional payments of ten percent or less than the amount owed, he has failed to make any full

payments. This is consistent with his pre-petition conduct and explains why he has accrued

$200,000 in child support arrears.

               c. The Case Should be Dismissed Because the Debtor has Not Filed

               Bankruptcy in Good Faith:

         53.

                        In re Landmark Atl. Hess Farm, LLC, 448B.R. 707, 711 (Bankr. D. Md.

2011)                                                                                      cause to

                             Clear Blue Water, LLC v. Oyster Bay Mgmt. Co., 476 B.R. 60, 68

(U.S. Dist. 2012), citing In re C-TC 9th Ave. P'ship, 113 F.3d 1304, 1311 (2d Cir. 1997); Phoenix

Piccadilly, Ltd. v. Life Ins. Co. of Va. (In re Phoenix Piccadilly, Ltd.), 849 F.2d 1393, 1394-95



                                                 11
Case 3-20-10423-cjf   Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10   Desc Main
                               Document     Page 11 of 14
Case 3-20-10423-cjf       Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10                Desc Main
                                   Document     Page 12 of 14



Veluchamy, 879 F.3d 808, 825 (7th Cir. 2018).

and failure to provide any explanation for the apparently fraudulent Festival Lease and

SUPERVALU Guaranty, support the contention that the Debtor deceived Alliant to obtain a $7

million loan.

         58.    The Debtor is also using the bankruptcy system to thwart payment of his child

support arrears and monthly

on hold while the bankruptcy is pending. Cade Declaration, Ex. 1 at 5. The Debtor has failed to

make any substantial child support payment since the bankruptcy filing and is unable to make

these payments with his reported income. The Debtor is well aware that there is no possibility of

reorganization because he does not have sufficient income to pay a required domestic support

obligation.

       59.      The filing of this case serves no legitimate purpose other than to frustrate

creditors because the Debtor has no possibility of reorganization.                                 for

reorganization is unlikely to come to fruition and does not account for his negative monthly cash

flow. The debtor filed his bankruptcy case as a means of shielding himself from the financial

consequences of his f

attempts to enforce collection efforts.

       60.      It is in the best interests of the creditors that this case be dismissed. Dismissal will

allow creditors to resume and finish their state law actions and enforce state court orders without

the Debtor hiding behind bankruptcy protections.

                                          CONCLUSION

       31.      Based on the foregoing, the United States Trustee submits that cause exists under

Section 1112(b) to dismiss this case.



                                                   13
Case 3-20-10423-cjf      Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10        Desc Main
                                  Document     Page 13 of 14




       WHEREFORE, the United States Trustee respectfully requests this Court to enter an

order dismissing this case.

                                                  RESPECTFULLY SUBMITTED:

                                                  PATRICK S. LAYNG
                                                  UNITED STATES TRUSTEE


Dated: April 23, 2020                      By:    /s/ Jennifer K. Niemeier
                                                  Jennifer K. Niemeier, Trial Attorney
                                                  Office of the U.S. Trustee
                                                  780 Regent Street, Suite 304
                                                  Madison, WI 53715
                                                  (608) 264-5522




                                             14
Case 3-20-10423-cjf       Doc 53    Filed 04/23/20 Entered 04/23/20 11:17:10   Desc Main
                                   Document     Page 14 of 14


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

IN RE:                                      )       CHAPTER 11
                                            )
Michael S. Eisenga,                         )       CASE NO. 20-10423-cjf
                                            )
                        DEBTOR.             )

                                 CERTIFICATE OF MAILING


     The undersigned hereby certifies that on April 23, 2020, copies of the UNITED
STATES TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 1112(b) in the
above case were served by electronic mail from the clerk’s office on:

Nathaniel Cade nate@cade-law.com, beth@cade-law.com
Matthew L. Comella bkpleadingsWEST@wi.cslegal.com, matthew.comella@codilis.com
Jerome R. Kerkman jkerkman@kerkmandunn.com,
lewert@kerkmandunn.com;nkerkman@kerkmandunn.com
Evan P. Schmit eschmit@kwdlaw.com
Kimberly P. Sebranek k.sebranek@els-law.com, p.filter@els-law.com
John Van Lieshout jvanlieshout@reinhartlaw.com, dheracovici@reinhartlaw.com
And by first-class mail on:

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Synchrony Bank
170 W. Electron Road Suite 125
Draper, UT 84020

                                                     /s/ April Wentz
                                                    April Wentz
                                                    Legal Assistant




                                                2
